Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inlet reservoir", “the second channel”, “the one or more reservoirs”, “the one or more inlets”, “the first channel” “the images”, “the bifurcation” “the migratory channels”, “the branch channels” in claim 1.  There is insufficient antecedent basis for these limitations in the claims.  Applicant does not positively recite the structure of the device or the images and what they constitute.  Appropriate correction is required.
Claim 2 recites “the side”, “the bifurcation”, “the migratory channel”, “the migratory cell”, “the same side”, “the channel.” There is insufficient antecedent basis for these limitations in the claims.  Applicant does not positively recite the structure of the cells used in it.  Appropriate correction is required.

	Claims 6-8, 19-21 recite “the first and second channels”. There is insufficient antecedent basis for these limitations in the claims.  
	Claims 9, 13, 14. 22, 26, and 27 recite “the migration channels”.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 17, 18, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolli et al. (PLOS One January 2010, Volume 5, Issue 1, e8726).
With regard to Claim 1, and its indefiniteness noted above, Rolli et al. teaches a method for analysis of the motility of a population of cells in a sample comprising:
a). adding to the inlet reservoir (Pg 6, Migration Experiments “100ul of the cell suspension were gently introduced into the chip to seed the cells in close proximity to the channels”)

c). washing the inlet of a channel (i.e., various wash steps are taught with ethanol, deionized water, etc).
d). adding more cell media is taught (i.e., SPC, with a final concentration of 10uM, was added to the medium once the cells adhered to the surface)
e). imaging the cells in the apparatus for a period of time (Migration Experiements, Pg 6 bottom right).
f). comparing the images of the cells in the device over time and identifying a cell or subpopulation of cells in the sample as migratory (i.e. penetrating) (Image and data analysis left side page 7).
With regard to claim 2, Rolli et al. teaches identifying a cell or subpopulation as contact-guided when the migratory cell or subpopulation of cells if the cell continues to migrate on the side of the bifurcation of the migratory channel (i.e. permeative) (Image and data analysis left side page 7).
With regard to claim 3 and its indefiniteness, Rolli et al. is interpreted as isolating the migratory cells from the apparatus as depending on the cells characterization (permeative, penetrating, etc.) the cells types would be isolated from each other from the work of the device).
With regard to claims 4-5, Rolli et al. teach the source of their Panc-1 cells were human pancreatic epithelial cancer cells (Cell culture upper right page 6).
With regard to claim 17 and 30, Rolli et al. teach imaging the mgrating Panc-1 cells using transmitted light and fluorescence live-cell imaging (Videos and results bottom left Page 2).
With regard to claims 18 and 31, Rolli et al. teach imagine the cells from 4 minutes to 16 hours (Bottom right page 6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 10, 12, 13, 16, 19, 22, 23, 25, 26, 29, are rejected under 35 U.S.C. 103 as being unpatentable over Rolli et al. (PLOS One January 2010, Volume 5, Issue 1, e8726) in view of Nassef et al. (20110020918).
The teachings of Rolli et al. are summarized above but do not appear to teach all of the structural components that appear to be claimed (due to the 112 indefiniteness issues existing).
With regard to claims 6 and 19, Nassef et al. teach channels of the dimensions 50um x 400um [0230].


With regard to claims 10, 23, 12, 25, 13, 26, 16, 29, Nassef et al. teach chambers of various different dimensions [0083] [0086].
Since the instant specification is silent as to unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include variously sized microfluidic components as taught by Nassef et al., because selecting one of known designs for components of a microfluidic device would have been considered obvious to one of ordinary skill in the art at the time of the invention since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter.



Claims 7-9, 20-22, 11 and 24, 14, 15, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rolli et al. (PLOS One January 2010, Volume 5, Issue 1, e8726) in view of Tong et al. (Included on IDS, PLOS one, January 2012, Volume 7, Issue 1 e29211).
The teachings of Rolli et al. are summarized above but do not appear to teach all of the structural components that appear to be claimed (due to the 112 indefiniteness issues existing).
With regard to claim 7-9, 20-22, 11 and 24, 14, 15, 27, and 28, Tong et al. teach in their figure 1a a microfluidic cell migration chamber.  Tong et al. teaches the first and second channels to be in communication with each other through a plurality of migration channel (ladder like configuration), each thinner than the first 2 channels.


With regard to claims 11 and 24, Tong et al. teach the device wherein the outlets have differing dimensions (Figure la).
With regard to claims 13 and 26, Tong et al. teach that their parallel microchannels have a length of 200um (Page 2).
With regard to claim 14 and 27, Tong et al. teach that their migration channels are separated by a distance of 50um (page 2).
With regard to claim 15 and 28, Tong et al. teach 5 parallel migration channels (Figure la).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        2/3/2021